IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT



                                   No. 94-4984




KOTAM ELECTRONICS, INC.,

                                                 Plaintiff-Appellee,



           versus

JBL CONSUMER PRODUCTS, INC.,

                                                 Defendant-Appellant.

                         --------------------------
            Appeal from the United States District Court for the
                        Southern District of Florida
                         --------------------------


                         ON PETITION FOR REHEARING
           (Opinion July 28, 1995, llth Cir., l995,         F.2d       )

                               (November 8, 1995)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.


B Y     T H E   C O U R T :


           A member of this court in active service having requested a poll

on suggestion for rehearing en banc, and a majority of the judges of this

court in active service having voted in favor of granting a rehearing en

banc,

           IT IS ORDERED that the above cause shall be reheard by this

court en banc.      The previous panel's opinion is hereby VACATED.